Citation Nr: 1742966	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for lumbosacral strain with post-surgical laminectomies and total spine fusion from L2 to S1, with lumbar radiculopathies ("back disability").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1977.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2014, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.  

This claim was previously before the Board in December 2016, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical examination.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's back disability is manifested by subjective complaints of severe pain on motion and significant limitation of motion; with objective evidence of limitation of motion, and pain on movement; without evidence unfavorable ankylosis of the entire thoracolumbar spine. 

CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243, General Rating Formula for Diseases and Injuries of the Spine (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veteran has asserted entitlement to a higher evaluation for his service connected back disability.  Specifically, he believes that the current rating does not adequately contemplate the current severity of his back disability.  After careful consideration of all the evidence of record, the Board finds that an increase rating is not warranted.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which the ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all the elements listed above.  Functional loss may be due to an absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by the visible behavior of the claimant undertaking the motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include restricted or excess movement; weakness; fatigability; incoordination; or pain on movement.  38 C.F.R. § 4.45.

The Veteran's back disability has been evaluated as 60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237-5243, pertaining to thoracolumbar strain and intervertebral disc syndrome.  The Veteran asserts a higher evaluation is warranted for his back disability.  The Veteran's entire record will be reviewed under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.

The Veteran is currently in receipt of a 60 percent evaluation due to having intervertebral disc syndrome based on incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

In order for the Veteran to receive a higher schedular evaluation for his back, it is necessary to show evidence of unfavorable ankylosis of entire spine. 

The Veteran underwent a VA examination in January 2017 to determine the current severity of his back disability.  At this examination, the Veteran's diagnosis of intervertebral disc syndrome due to multiple failed back surgeries was continued.  The examiner noted that the Veteran has had seven back surgeries, with the most recent one performed in 1995.  The Veteran admitted to left leg paresthesias, his EMG was left leg negative, and the examiner noted that the Veteran takes three different prescription medications for pain management.  

At the examination the Veteran did not report flare-ups; however, he did report functional loss or functional impairment in the form of taking a long time to tie his shoes due his back disability.  

During the course of the evaluation, the examiner did not diagnose ankylosis of the spine.  Nor was any other neurologic abnormalities or findings related to the Veteran's back disability noted, such as bowel or bladder problems.  The examiner did note that the Veteran does have intervertebral disc syndrome but had not any episodes of acute signs and symptoms due to intervertebral disc in the previous 12 months.  

The Board finds that there is nothing in the record that suggests the Veteran's back disability results in or is equivalent to unfavorable ankylosis of the entire thoracolumbar spine that would warrant a 100 percent evaluation.  

Separate evaluations for other neurological disabilities are not warranted at this time as the Veteran receipt of separate evaluations for his bilateral lower extremity sciatica.  Further, the Veteran's sensory examination did not reveal any increase in severity or new diagnoses of sensory disabilities associated with his back disability.  

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a Diagnostic Codes 5235-5243.  However, Veteran is currently in receipt of the highest evaluation under this diagnostic code.  

Diagnostic Code 5242, degenerative arthritis of the spine, refers to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  Even though the Veteran has been diagnosed with degenerative arthritis, Diagnostic Code 5003 applies only where the limitation of motion is noncompensable under the appropriate codes, and in this case, the limitation of motion is compensable.

As such, the Board has not found a way to grant a higher evaluation for the Veteran's back disability.  The evidence of record does not show that the Veteran has unfavorable ankylosis of the entire spine.  The Board has taken into consideration the Veteran's inability to fully bend over without pain; this type of limitation of motion does not amount to a diagnosis of unfavorable ankylosis of the entire thoracolumbar spine.  

While the Board notes that the Veteran has had multiple VA examinations regarding the severity of his back disability, the one that was conducted in January 2017 is the most recent and more adequate than the others, as it takes into consideration active and passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the Board does note for the record that the Veteran's VA examination from March 2015 produced different results compared to the examination from January 2017 in terms or range of motion, flare-ups, repetitive testing and functional loss.  However, in regards to the VA examination in March 2015, most probative is the fact that the examination in March 2015 did not diagnose the Veteran with unfavorable ankylosis of the entire thoracolumbar spine.  As such, the results of the examination from March 2015, while inadequate for other reasons, do not provide evidence to warrant an increase evaluation for the Veteran's back disability.  

The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107 (b) (West 2016); Gilbert v. Derwinski, 1 Vet App 49, 55 (1990).  However, the rule does not apply in this instance, a preponderance of the evidence is against an increased evaluation and the claim must be denied.

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The discussion above reflects the notion that the symptoms and effects of the Veteran's back disability, namely painful and reduced motion, are fully contemplated by the applicable rating criteria in the rating schedule.  Specifically, pain on motion, flare-ups, reduced functionality and limitation of motion due to pain.  The Board further notes that at the Veteran's most recent examination he did have significantly limited forward flexion and extension, but there was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue or the thoracolumbar spine.  It was further noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran was also able to perform repetitive testing with at least three repetitions that did not cause additional loss of function or range of motion.  

In determining whether the rating schedule adequately contemplates the Veteran's level of disability and symptomatology, the Board took into consideration the Veteran's hearing testimony regarding his flare-ups, his limitation of motion, the time it takes for him to complete general task, and his limitation of movement.  However, the Board finds that these symptoms are all contemplated by the rating criteria.  

Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016). 

As noted above, the instant claim was most recently remanded in December 2016 for additional development, specifically obtaining a new VA medical examination and readjudicating the claim.  The Veteran was provided a VA examination in January 2017 which is adequate for the purposes of determining the current severity of the Veteran's disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a disability rating in excess of 60 percent for a back disability is denied. 



____________________________________________
JAMES D. RIDGWAY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


